


 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT"), OR ANY STATE SECURITIES
LAWS AND NEITHER SUCH SHARES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT
WITH RESPECT THERETO IS EFFECTIVE UNDER THE 1933 ACT AND ANY APPLICABLE STATE
SECURITIES LAWS, OR (2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE
1933 ACT.

 

 

---------------------------------------

 

CBJ Distributing, LLC

 

COMMON MEMBERSHIP UNIT PURCHASE OPTION

 

Number of Shares:

80%

Holder:

 

 

 

Original Issue Date:

February 16, 2017

mCig, Inc.

 

 

Title:

Expiration Date:

June 30, 2018

 

2831 St. Rose Parkway, Suite 200

 

 

Henderson, NV 89052

Exercise Price:

[((assets-liabilities) + (net income) times three)]

 

 

 

 

 

 

CBJ Distributing, LLC, a company organized and existing under the laws of the
State of Nevada (the “Company”), hereby certifies that, for value received,
mCig, Inc., or its registered assigns (the “Option Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company up to eighty
percent (80%) (as adjusted from time to time as provided in Section 8, the
“Option Shares”) of common membership units (the “Common Membership Units”), of
the Company at a price equal to the (sum of all assets, minus all liabilities,
plus net income) multiplied by three paid in common stock of mCig, Inc., at the
then current market price (as adjusted from time to time as provided in Section
8, the “Exercise Price”), at any time and from time to time from and after the
date thereof and through and including 5:00 p.m. New York City time on June 30,
2018, and subject to the following terms and conditions:

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 1 OF 8

--------------------------------------------------------------------------------

 


     1. Registration of Option. The Company shall register this Option upon
records to be maintained by the Company for that purpose (the “Option
Register”), in the name of the record Option Holder hereof from time to time.
The Company may deem and treat the registered Option Holder of this Option as
the absolute owner hereof for the purpose of any exercise hereof or any
distribution to the Option Holder, and for all other purposes, and the Company
shall not be affected by notice to the contrary.

     2. Right To Include (“Piggy-Back”) Option Shares. Provided that the Option
Shares have not been registered, if at any time after the date hereof, the
Company proposes to register any of its securities under the 1933 Act, then the
Company will use its reasonable efforts to provide piggy-back rights to the
Option Holder with the registration of any of the Company’s securities under the
1933 Act (other than by a registration in connection with an acquisition in a
manner which would not permit registration of such Option Shares for sale to the
public, on Form S-8, or any successor form thereto, on Form S-4, or any
successor form thereto), on an underwritten basis (either best-efforts or
firm-commitment).

     3. Investment Representation. The Option Holder by accepting this Option
represents that the Option Holder is acquiring this Option for its own account
or the account of an affiliate for investment purposes and not with the view to
any offering or distribution and that the Option Holder will not sell or
otherwise dispose of this Option or the underlying Option Shares in violation of
applicable securities laws. The Option Holder acknowledges that the certificates
representing any Option Shares will bear a legend indicating that they have not
been registered under the United States Securities Act of 1933, as amended (the
“1933 Act”) and may not be sold by the Option Holder except pursuant to an
effective registration statement or pursuant to an exemption from registration
requirements of the 1933 Act and in accordance with federal and state securities
laws. If this Option was acquired by the Option Holder pursuant to the exemption
from the registration requirements of the 1933 Act afforded by Regulation S
thereunder, the Option Holder acknowledges and covenants that this Option may
not be exercised by or on behalf of a Person during the one year distribution
compliance period (as defined in Regulation S) following the date hereof.
“Person” means an individual, partnership, firm, limited liability company,
trust, joint venture, association, corporation, or any other legal entity.

     4. Validity of Option and Issue of Shares. The Company represents and
warrants that this Option has been duly authorized and validly issued and
warrants and agrees that all of the Common Membership Units that may be issued
upon the exercise of the rights represented by this Option will, when issued
upon such exercise, be duly authorized, validly issued, fully paid and
non-assessable and free from all taxes, liens and charges with respect to the
issue thereof. The Company further warrants and agrees that during the period
within which the rights represented by this Option may be exercised, the Company
will at all times have authorized and reserved a sufficient number of Common
Membership Units to provide for the exercise of the rights represented by this
Option.

5. Registration of Transfers and Exchange of Options.

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 2 OF 8

--------------------------------------------------------------------------------

 


     a. Subject to compliance with the legend set forth on the face of this
Option, the Company shall register the transfer of any portion of this Option in
the Option Register, upon surrender of this Option with the Form of Assignment
attached hereto duly completed and signed, to the Company at the office
specified in or pursuant to Section 13. Upon any such registration or transfer,
a new Option to purchase Common Membership Units, in substantially the form of
this Option (any such new Option, a “New Option”), evidencing the portion of
this Option so transferred shall be issued to the transferee and a New Option
evidencing the remaining portion of this Option not so transferred, if any,
shall be issued to the transferring Option Holder. The acceptance of the New
Option by the transferee thereof shall be deemed the acceptance of such
transferee of all of the rights and obligations of an Option Holder of an
Option.

     b. This Option is exchangeable, upon the surrender hereof by the Option
Holder to the office of the Company specified in or pursuant to Section 13 for
one or more New Options, evidencing in the aggregate the right to purchase the
number of Option Shares which may then be purchased hereunder. Any such New
Option will be dated the date of such exchange.

6.      Exercise of Options.

   a. Upon surrender of this Option with the Form of Election to Purchase
attached hereto duly completed and signed to the Company, at its address set
forth in Section 13, and upon payment and delivery of the Exercise Price per
Option Share multiplied by the number of Option Shares that the Option Holder
intends to purchase hereunder, in lawful money of the United States of America,
in cash or by certified or official bank check or checks, to the Company, all as
specified by the Option Holder in the Form of Election to Purchase, the Company
shall promptly (but in no event later than 7 business days after the Date of
Exercise (as defined herein)) issue or cause to be issued and cause to be
delivered to or upon the written order of the Option Holder and in such name or
names as the Option Holder may designate (subject to the restrictions on
transfer described in the legend set forth on the face of this Option), a
certificate for the Option Shares issuable upon such exercise, with such
restrictive legend as required by the 1933 Act. Any person so designated by the
Option Holder to receive Option Shares shall be deemed to have become holder of
record of such Option Shares as of the Date of Exercise of this Option.

     b. A “Date of Exercise” means the date on which the Company shall have
received (i) this Option (or any New Option, as applicable), with the Form of
Election to Purchase attached hereto (or attached to such New Option)
appropriately completed and duly signed, and (ii) payment of the Exercise Price
for the number of Option Shares so indicated by the Option Holder to be
purchased.

     c. This Option shall be exercisable at any time and from time to time for
such number of Option Shares as is indicated in the attached Form of Election To
Purchase. If less than all of the Option Shares which may be purchased under
this Option are exercised at any time, the Company shall issue or cause to be
issued, at its expense, a New Option evidencing the

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 3 OF 8

--------------------------------------------------------------------------------

 


right to purchase the remaining number of Option Shares for which no exercise
has been evidenced by this Option.

     7. Maximum Exercise. The Option Holder shall not be entitled to exercise
this Option on a Date of Exercise in connection with that number of shares of
Common Membership Units which would be in excess of the sum of (i) the number of
shares of Common Membership Units beneficially owned by the Option Holder and
its affiliates on an exercise date, and (ii) the number of shares of Common
Membership Units issuable upon the exercise of this Option with respect to which
the determination of this limitation is being made on an exercise date, which
would result in beneficial ownership by the Option Holder and its affiliates of
more than 50% of the outstanding shares of Common Membership Units on such date.
This Section 7 may be waived or amended only with the consent of the Holder and
the Board of Managing Members of the Company. For the purposes of the
immediately preceding sentence, beneficial ownership shall be determined in
accordance with Section 13(d) of the Securities Exchange Act of 1934, as
amended, and Regulation 13d-3 there under.

     8. Adjustment of Exercise Price and Number of Shares. The character of the
shares of membership units or other securities at the time issuable upon
exercise of this Option and the Exercise Price therefore, are subject to
adjustment upon the occurrence of the following events, and all such adjustments
shall be cumulative:

a. Adjustment for Stock Splits, Stock Dividends, Recapitalizations, Etc.

The Exercise Price of this Option and the number of shares of Common Membership
Units or other securities at the time issuable upon exercise of this Option
shall be appropriately adjusted to reflect any stock dividend, stock split,
combination of shares, reclassification, recapitalization or other similar event
affecting the number of outstanding shares of stock or securities.

     b. Adjustment for Reorganization, Consolidation, Merger, Etc. In case of
any consolidation or merger of the Company with or into any other corporation,
entity or person, or any other corporate reorganization, in which the Company
shall not be the continuing or surviving entity of such consolidation, merger or
reorganization (any such transaction being hereinafter referred to as a
"Reorganization"), then, in each case, the holder of this Option, on exercise
hereof at any time after the consummation or effective date of such
Reorganization (the "Effective Date"), shall receive, in lieu of the shares of
membership units or other securities at any time issuable upon the exercise of
the Option issuable on such exercise prior to the Effective Date, the stock and
other securities and property (including cash) to which such holder would have
been entitled upon the Effective Date if such holder had exercised this Option
immediately prior thereto (all subject to further adjustment as provided in this
Option).

     c. Certificate as to Adjustments. In case of any adjustment or readjustment
in the price or kind of securities issuable on the exercise of this Option, the
Company will promptly give written notice thereof to the holder of this Option
in the form of a certificate, certified and confirmed by the Board of Managing
Members of the Company, setting forth such adjustment or readjustment and
showing in reasonable detail the facts upon which such adjustment or
readjustment is based.

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 4 OF 8

--------------------------------------------------------------------------------

 


     d. Reduction of Shares. In the event the Option Holder doesn’t enter into
employment/consultant agreements with the owners of the Company prior to
exercise of this option, this option shall be reduced to 51% and the purchase
price shall be reduced to (sum of all assets, minus all liabilities, plus net
income) multiplied by two.

     9. Fractional Shares. The Company shall not be required to issue or cause
to be issued fractional Option Shares on the exercise of this Option. The number
of full Option Shares that shall be issuable upon the exercise of this Option
shall be computed on the basis of the aggregate number of Options Shares
purchasable on exercise of this Option so presented. If any fraction of a Option
Share would, except for the provisions of this Section 9, be issuable on the
exercise of this Option, the Company shall, at its option, (i) pay an amount in
cash equal to the Exercise Price multiplied by such fraction or (ii) round the
number of Option Shares issuable, up to the next whole number.

     10. Sale or Merger of the Company. Upon a Change in Control, the
restriction contained in Section 7 shall immediately be released and the Option
Holder will have the right to exercise this Option concurrently with such Change
in Control event. For purposes of this Option, the term “Change in Control”
shall mean a consolidation or merger of the Company with or into another company
or entity in which the Company is not the surviving entity or the sale of all or
substantially all of the assets of the Company to another company or entity not
controlled by the then existing stockholders of the Company in a transaction or
series of transactions.

     11. Notice of Intent to Sell or Merge the Company. The Company will give
Option Holder ten (10) business days’ notice before the event of a sale of all
or substantially all of the assets of the Company or the merger or consolidation
of the Company in a transaction in which the Company is not the surviving
entity.

     12. Issuance of Substitute Option. In the event of a merger, consolidation,
recapitalization or reorganization of the Company or a reclassification of
Company shares of stock, which results in an adjustment to the number of shares
subject to this Option and/or the Exercise Price hereunder, the Company agrees
to issue to the Option Holder a substitute Option reflecting the adjusted number
of shares and/or Exercise Price upon the surrender of this Option to the
Company.

     13. Notice. All notices and other communications hereunder shall be in
writing and shall be deemed to have been given (i) on the date they are
delivered if delivered in person; (ii) on the date initially received if
delivered by facsimile transmission followed by registered or

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 5 OF 8

--------------------------------------------------------------------------------

 


certified mail confirmation; (iii) on the date delivered by an overnight courier
service; or (iv) on the third business day after it is mailed by registered or
certified mail, return receipt requested with postage and other fees prepaid as
follows:

If to the Option Holder: mCig, Inc.

2831 St Rose Parkway, Suite 200 Henderson, NV 89052

Attention: Paul Rosenberg, Chief Executive Officer

If to the Company:

____________________________
____________________________
Henderson, Nevada 89015

14.      Miscellaneous. 

    a. This Option shall be binding on and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. This Option may be
amended only by a writing signed by the Company and the Option Holder.

     b. Nothing in this Option shall be construed to give to any person or
corporation other than the Company and the Option Holder any legal or equitable
right, remedy or cause of action under this Option; this Option shall be for the
sole and exclusive benefit of the Company and the Option Holder.

     c. This Option shall be governed by, construed and enforced in accordance
with the internal laws of the State of Nevada without regard to the principles
of conflicts of law thereof.

     d. The headings herein are for convenience only, do not constitute a part
of this Option and shall not be deemed to limit or affect any of the provisions
hereof.

     e. In case any one or more of the provisions of this Option shall be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Option shall not in any way be affected
or impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonably
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Option.

f. The Option Holder shall not, by virtue hereof, be entitled to any voting or

other rights of a shareholder of the Company, either at law or equity, and the
rights of the Option Holder are limited to those expressed in this Option.

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 6 OF 8

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the Company has caused this Option to be duly executed by
the authorized officer as of the date first above stated.

 

 

CBJ Distributing, LLC, a Nevada limited liability company

 

 

 

By:                                                                

 

Name:  ______________________________

 

Its:   _________________________________

 

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 7 OF 8

--------------------------------------------------------------------------------

 


FORM OF ELECTION TO PURCHASE

 

(To be executed by the Option Holder to exercise the right to purchase shares of
Common Membership Units under the foregoing Option)

 

To:  CBJ Distributing, L.L.C.:

 

In accordance with the Option enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase ______________ shares of
Common Membership Units (“Common Membership Units”), $.001 par value, of CBJ
Distributing, LLC and encloses the Option and $____ for each Option Share being
purchased or an aggregate of $________________ in cash or certified or official
bank check or checks, which sum represents the aggregate Exercise Price (as
defined in the Option) together with any applicable taxes payable by the
undersigned pursuant to the Option.

 

The undersigned requests that certificates for the shares of Common Membership
Units issuable upon this exercise be issued in the name of:

 

                                                                                                             

 

                                                                                                             

 

                                                                                                             

(Please print name and address)

 

                                                                                                             

(Please insert Social Security or Tax Identification Number)

 

If the number of shares of Common Membership Units issuable upon this exercise
shall not be all of the shares of Common Membership Units which the undersigned
is entitled to purchase in accordance with the enclosed Option, the undersigned
requests that a New Option (as defined in the Option) evidencing the right to
purchase the shares of Common Membership Units not issuable pursuant to the
exercise evidenced hereby be issued in the name of and delivered to:

 

                                                                                                             

 

                                                                                                             

 

                                                                                                             

(Please print name and address)

 

Dated:                                                                 

 

Name of Option Holder:

 

(Print)
                                                                                 

 

(By:) 
                                                                                  

 

 (Name:) 
                                                                           

 

 (Title:) 
                                                                              

Signature must conform in all respects to name of Option Holder as specified on
the face of the Options.

OPTION AGREEMENT BETWEEN CBJ DISTRIBUTING, L.L.C. AND MCIG, INC

PAGE 8 OF 8